Citation Nr: 0403966	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for fibroid tumors, uterus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that the May 2002 rating decision addresses 
the issues of service connection for seizure disorders, 
fibroid tumors of the uterus, bipolar disorder, diabetes 
mellitus and organic brain syndrome.   However, the only 
issue on appeal is that of service connection for fibroid 
tumors, uterus.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for fibroid tumors was denied by 
rating action of December 1999.  The veteran did not perfect 
her appeal.  

3.  The RO found no new and material evidence to reopen the 
service connection claim for fibroid tumors, uterus in a May 
2002 rating decision.  The veteran has perfected her appeal.

4.  Evidence received since the December 1999 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.




CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
December 1999 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a May 2002 RO decision and a September 
2002 statement of the case the RO provided the veteran and 
her representative with the applicable laws and regulations 
and gave notice as to the evidence needed to substantiate her 
claims.  Additionally, in December 2001 and September 2003, 
the RO sent the veteran letters, explaining the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence, listed the evidence and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the September 2002 statement of the 
case includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to address the 
issue currently on appeal.  That is, the RO explained the 
basis for its decision and provided the applicable law and 
regulations to the appellant in the May 2002 rating decision 
and September 2002 statement of the case.  In addition, the 
Board finds that the evidence of record is sufficient to 
adjudicate the specific question before the Board.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Review of the claims folder reveals that the RO denied the 
appellant's claim for service connection for fibroid tumors, 
uterus in a December 1999 rating decision.  Although the RO 
notified the appellant of the denial by letter sent to her 
address of record, the appellant failed to initiate an appeal 
of this decision.  There is no indication that the letters 
were returned as undeliverable or otherwise not received by 
the appellant.  Therefore, the December 1999 RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  The appellant has continued to submit 
additional evidence in order to reopen her claim for service 
connection since October 2001.

When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the December 1999 rating 
decision consisted service medical records, an examination 
and statements from the veteran's private physician. The 
December 1999 rating decision found that the claim for 
service connection for fibroid tumors of the uterus was not 
well grounded.  The December 1999 examination concluded that 
the veteran had fibroid tumors by history and that the 
veteran was not currently suffering form the condition.  

Evidence received since the December 1999 rating decision 
consists of statements from the veteran's private physicians 
including an October 2003 statement from Dr. Halbridge that 
" the condition she has now more likely then not, is due to 
her service to the treatment in the military."  The Board 
finds that the medical evidence from Dr. Halbridge is new and 
material.  These records are new and bear directly on the 
matter at issue, and are so significant that it requires 
consideration with all the evidence of record in order to 
fairly adjudicate the appellant's appeal.  38 C.F.R.     § 
3.156(a).  Because there is new and material evidence, the 
claim is reopened.  38 U.S.C.A. § 5108.

Although the Board has reopened the appellant's claim for 
service connection for cause of death, it is undertaking 
additional development on the issues pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2003).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. 38 C.F.R. § 20.903 
(2003).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing the issue.


ORDER

New and material evidence having been submitted, the claim 
for service connection for fibroid tumors, uterus.  To that 
extent, the appeal is granted.

REMAND

The veteran seeks service connection for fibroid tumors, 
uterus.  The Board finds that a remand is required in order 
to comply with VA's duties to notify and assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  With 
respect to the VA's duty to assist, under the VCAA, the VA 
has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Because the etiology or 
approximate onset date of the fibroid tumors is unclear from 
the record, the Board finds that there is a duty to provide 
the veteran with an examination that includes an opinion 
addressing the contended causal relationship.  38 C.F.R. 
§ 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should then schedule the 
veteran for an gynecological examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's attention is directed to the 
veteran's 1982 service medical records in 
particular to a July 1982 radiology 
consultation report of a poorly defined 
mass in the posterior wall of the uterus 
consistent with a uterine fibroid and to 
Dr. Halbridge's October 2003 statement 
that the veteran's current condition is 
related to service.  The examiner's 
report should fully set forth all current 
complaints and the extent of any 
symptomatology associated with fibroid 
tumors, uterus.  The examiner should 
express an opinion as to whether it as 
likely as not that the veteran incurred 
or aggravated her uterine fibroid tumors 
while in service.

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



